DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 12/17/2020.
Claims 1, 9, and 12 have been amended. 
Claim 4 has been canceled. 
Claims 1 – 3 and 5 – 12 are allowed.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/20 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) dated 03/26/2018, 9/17/2020, and 1/11/2021 have been received and considered.

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for the indication of the allowable claimed subject matter.
Chow (US 2016/0225059) (hereafter Chow) discloses methods, processes and systems for performing annotation of digital information. One method includes searching 
Varsanyi et al. (US2014/0201838) (hereafter Varsanyi) discloses systems, methods, and computer-readable media for detecting threats on a network. Target network traffic being transmitted between two or more hosts is captured. The target network traffic comprises a plurality of packets, which are assembled into one or more messages. The assembled message(s) may be parsed to generate a semantic model of the target network traffic. The semantic model may comprise representation(s) of operation(s) or event(s) represented by the message(s).
Blakeman et al. (US 2019/0268244) (hereafter Blakeman) discloses a system that may be configured to: provide, to a client device of a managed network, a representation of a graphical user interface (GUI) that displays a nominal configuration of a computing device on which a particular software application is deployed or is a candidate for deployment, where licensing information in a database of the system respectively indicates a first license rights consumption for the particular software application.
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1:
wherein the input and output formats for the predefined methods have been predefined for every service for every domain, wherein the wrapper protocol automatically communicates with the plurality of service providers for performing one or more transactions to seamlessly integrate the plurality of service providers with the integrating application without need of coding, wherein the wrapper protocol comprising six predefined methods for performing interactions with the service providers for invoking the services, wherein the six predefined methods comprising: a method for obtaining types of the plurality of service providers, a method for obtaining a list of the plurality of service providers, a method for obtaining a list of the plurality of services, a method for posting the plurality of services, a method for obtaining URLs of the plurality of services, and a method for accessing a license repository.
Independent claims 9 and 12 disclose a system and a medium, respectively, which are equivalent to the method of claim 1. Claims 2, 3, 5 – 8, 10, and 11 each depend on respective base claim.  Accordingly, claims 1 - 3, 5 – 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431